Citation Nr: 1450986	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus (DM).

2.  Entitlement to an initial increased rating for peripheral neuropathy of the right upper extremity, evaluated as noncompensable prior to May 18, 2012, and as 20 percent disabling thereafter.

3.  Entitlement to an initial increased rating for peripheral neuropathy of the left upper extremity, evaluated as noncompensable prior to May 18, 2012, and as 20 percent disabling thereafter.

4.  Entitlement to initial increased (compensable) rating for erectile dysfunction.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM.  

6.  Entitlement to service connection for diabetic nephropathy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a December 2012 rating decision, the RO granted an increased rating of 20 percent for the service-connected peripheral neuropathy of the right and left upper extremities, effective May 18, 2012.  The issues of an increased rating for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

FINDINGS OF FACT

1.  Prior to October 15, 2008, the Veteran's DM required the use of insulin and a restricted diet; the need for restricted activities was not demonstrated.

2.  As of October 15, 2008, the Veteran's DM required the use of insulin, a restricted diet, and restriction of activities.

3.  Throughout the entire initial rating period on appeal, at least mild peripheral neuropathy in the right upper extremity has been demonstrated.

4.  Throughout the entire initial rating period on appeal, at least mild peripheral neuropathy in the left upper extremity has been demonstrated.

5.  In a January 2013 written statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of an initial increased (compensable) rating for erectile dysfunction; service connection for hypertension, to include as secondary to service-connected DM; and service connection for diabetic nephropathy.

CONCLUSIONS OF LAW

1.  Prior to October 15, 2008, the criteria for an evaluation in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2013).

2.  As of October 15, 2008, the criteria for a 40 percent evaluation, but no more, for DM have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for a 20 percent initial disability rating, but no more, for peripheral neuropathy of the right upper extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2013).

4.  The criteria for a 20 percent initial disability rating, but no more, for peripheral neuropathy of the left upper extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2013).

5.  The criteria for the withdrawal of the appeals of the issues of entitlement to an initial increased (compensable) rating for erectile dysfunction; service connection for hypertension, to include as secondary to service-connected DM; and service connection for diabetic nephropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).

As noted above, in a January 2013 written statement, the Veteran specifically stated that he wished to withdraw his appeal of the issues of entitlement to an evaluation of erectile dysfunction in excess of 0 percent disabling; service connection for hypertension, as secondary to diabetes; and service connection for diabetic nephropathy.  See January 28, 2013 statement from the Veteran.  The Board finds that the January 2013 written statement from the Veteran qualifies as a valid withdrawal of the issues of an initial increased (compensable) rating for erectile dysfunction; service connection for hypertension, to include as secondary to service-connected DM; and service connection for diabetic nephropathy, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeals are dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

	(CONTINUED ON NEXT PAGE)


Remaining Claims on Appeal

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The increased rating claims on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disabilities incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Type II Diabetes Mellitus

Ratings for DM are governed by criteria and set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 20 percent is assigned for DM requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, a restricted diet, and regulation of activities. A rating of 60 percent is assigned for DM requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Noncompensable complications are considered part of the diabetic process under Code 7913.  See Note 1 to Code 7913.

The criteria for a 40 percent rating under Diagnostic Code 7913 are conjunctive not disjunctive-i.e. there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Period Prior to October 15, 2008

The medical evidence of record shows that at the time that he filed his claim for service connection and prior to October 15, 2008, the Veteran's DM required hypoglycemic agents, insulin and a restricted diet, but there is no evidence that he was advised to restrict his activities due to his disability.  In this regard, during his November 2007 VA examination, conducted in response to his claim for service connection, the Veteran reported that he had not had to slow down or stop any activities to avoid getting too low of blood sugar.  There is no other evidence of record showing that the Veteran was advised or required to restrict activities due to DM during this period.  Accordingly, a disability rating greater than 20 percent under DC 7913, prior to October 15, 2008, is not warranted.  38 U.S.C.A. § 5107(b); Camacho.

Period Beginning October 15, 2008

In an October 2008 statement, J.E., M.D., the Veteran's private physician, stated that the Veteran was seen by him on October 15, 2008, for evaluation of his DM.  It was noted that the Veteran required insulin, a markedly restricted diet, and regulation of his physical activities to help control his diabetes.  In another undated statement, Dr. J.E. noted that the Veteran was using insulin, oral agents, and restricted diet to treat his DM.  The doctor also stated that the Veteran had to restrict his occupational activities due to the difficulties he was having with his diabetes.  

Based on this probative medical evidence, the Board finds that as of October 15, 2008, the Veteran has met the criteria for a rating of 40 percent for his DM, under Diagnostic Code 7913.  The Board notes that the May 2012 VA examiner concluded that the Veteran did not require regulation of activities as part of medical management of his DM.  However, based on the Veteran's reports and the findings of his personal physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record regarding whether restriction of activities is required for the Veteran to manage his DM, is at least in equipoise, and a 40 percent rating is warranted beginning October 15, 2008.

As there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one, two or three hospitalizations per year, visits to a diabetic care provider weekly or twice a month, progressive loss of weight and strength, plus complications that would not be compensable if separately evaluated; a rating in excess of 40 percent is not warranted at any time during the appeal period.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

	(CONTINUED ON NEXT PAGE)


Peripheral Neuropathy of the Upper Extremities

The medical evidence in the present case shows involvement of the peripheral nerves in the bilateral upper extremities.  The Veteran has been rated under Diagnostic Code 8514 pertaining to incomplete paralysis of the radial nerve.  As discussed further below, the May 2012 examiner noted that the radial, ulnar, and median nerves are all affected by the Veteran's disabilities.  However,  the assignment of separate compensable ratings for each nerve group is prohibited.  Such would amount to pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability under several diagnostic codes, known as pyramiding, must be avoided); but see Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition).  

As to the question of whether to evaluate the Veteran's upper extremity peripheral neuropathy under the diagnostic code pertaining to the radial nerve (Diagnostic Code 8514), the ulnar nerve (Diagnostic Code 8516) or the median nerve (Diagnostic Code 8515), the criteria are essentially the same.  The only difference is at a "mild" rating, where peripheral neuropathy of the radial nerve is rated as 20 percent and peripheral neuropathy of the median and ulnar nerves is rated as 10 percent.  Rating the Veteran under Diagnostic Code 8514 is arguably the more favorable code.

The radial nerve is addressed by Diagnostic Code 8514 for paralysis, Diagnostic Code 8614 for neuritis, and Diagnostic Code 8714 for neuralgia.  Under these diagnostic codes, a 20 percent evaluation is assigned for mild incomplete paralysis in the minor or major extremity.  A 20 percent rating is also assigned for moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 30 percent rating.  Severe incomplete paralysis results in a 40 percent evaluation for the minor extremity and a 50 percent rating for the major extremity.  The highest respective ratings of 60 percent regarding the minor extremity and 70 percent regarding the major extremity are reserved for complete paralysis.  Complete paralysis occurs with drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  Total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a.

The Veteran was afforded VA examinations in November 2007, in response to his claim for service connection for DM and peripheral neuropathy, secondary to his DM.  During both examinations, he reported numbness in the toes and fingers.  On peripheral nerves examination, neurologic testing was done and reported for the lower extremities.  However, there is no evidence showing that any neurologic testing was done for the upper extremities.  Nevertheless, the examiner diagnosed diabetic neuropathy and peripheral neuropathy.  In the December 2007 rating decision that granted service connection for peripheral neuropathy of the upper extremities, the RO found that on VA examination in November 2007, there were no clinical findings of decreased sensation reported in the upper extremities.  However, as noted, no neurologic testing for the upper extremities was conducted at that time.  Therefore, the Board finds that the November 2007 VA examiner's findings are inadequate with respect to the neuropathy of the upper extremities.

There is no other medical evidence of record during the time the Veteran's initial rating was assigned, VA or private, that contains findings sufficient to rate the Veteran's upper extremity neuropathy under the applicable diagnostic codes.  Accordingly, the Board finds that the only reliable findings with regard to the Veteran's neuropathy of the upper extremities come from the current May 2012 VA examination.  On examination in May 2012, the Veteran continued to complain of numbness in the upper extremities.  Physical examination showed normal strength and reflexes in both upper extremities.  There was evidence of decreased response to light touch and vibration in both hands.  An electromyogram was conducted and confirmed a diagnosis of polyneuropathy affecting the upper extremities, with the examiner noting that the radial, ulnar, and median nerves were affected.  The neuropathy was specifically described as equal to mild incomplete paralysis, which meets the criteria for a 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8514, which evaluates impairment of the radial nerve.  

Accordingly, resolving reasonable doubt in favor the Veteran, the Board finds that for the entire period on appeal, from the effective date of service connection of April 24, 2007, the symptomatology from the Veteran's peripheral neuropathy of the right and left upper extremities meets the criteria for a 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8514.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  During this period, the Veteran consistently reported subjective symptoms of numbness and pain, yet he retained nearly full use of his left and right upper extremities, and it appears that the neurological symptoms were mostly sensory during this time.  His disabilities reflected at best mild symptomatology.  The totality of the evidence does not support the assignment of a higher rating. 

There is no evidence indicating that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate or severe neurological impairments.  There is no evidence of atrophy, motor loss, or significant loss of strength.  The objective evidence therefore does not support the finding that the Veteran's disabilities are manifested by moderate or severe incomplete or complete paralysis.  Accordingly, disability ratings in excess of 20 percent for the right and left upper extremities are not warranted for the Veteran's disabilities for any time during the appeal period.  

ORDER

A rating in excess of 20 percent for DM for the period prior to October 15, 2008, is denied.

A 40 percent rating for DM for the period beginning on October 15, 2008, is granted.

An initial rating of 20 percent for peripheral neuropathy of the right upper extremity is granted, for the period prior to May 18, 2012.  

An initial rating of 20 percent for peripheral neuropathy of the right upper extremity is granted, for the period prior to May 18, 2012.  

An initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity for the period beginning on May 18, 2012, is denied.

An initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity for the period beginning on May 18, 2012, is denied.

The appeal of entitlement to an initial increased (compensable) rating for erectile dysfunction is dismissed.

The appeal of entitlement to service connection for hypertension, to include as secondary to service-connected DM is dismissed.

The appeal of entitlement to service connection for diabetic nephropathy is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


